Case 5:18-CV-02175-AG-KK Document 1-1 Filed 10/12/18 Page 1 of 26 Page |D #:6

EXH|B|T A

 

EXH|B|T A

©©[@Y

Case 5:18-CV-O2175-AG-KK Document'l-l Filed 10/12/18 Page 2 of 26 Page |D #:7

 

 

SUMMONS newmth
(crrAcroN JuorcrAL} "°‘°'“”““°°E“°°“"°

norms 10 os_r=sunmc:
(AvlsoAr.nsr.rANnAno) F l] L § [`_D)
W§§TSEZUNDAUCN HEALTH PLAN, tNC., s oorporeeon. and UOES 1 through SU?ES!€§JRN?$%§T GF CAU°|§>RNIA
You ARr-: estes susnsyr>r.Atmrr=r-°: MAR13 ms
(r._c_» s;<:_T`A nsmnnnnoost.osm~nnms) J Ma§c§a\

TIFFA`NY= GRETLER. en indivth on bevatfofhe¢setfand an others strrtttrtItysm:ated; '

LAURA CARMQNA. an krdlvtdual _¢m beharfofhe@e!fand all nthet$ sennetty dwted;

SHELIATAYLORan lnd¥v¢dua|on behs!!dfhereéffend all othersstm!!adyettusmd;

SHAL-YSE KEMP an lmrth nn behalf nt‘ herseffand all others situated

ROTI¢B YWWWMMWMMMMMMMMMMMMMWMWMM

below
YouhevasocN.ENDARDA‘tSmtmestnnmoneandtegatpemmeeswedmyww€teaenttsnwseetvdeoototertdttavea
servedmuepMAkrtterorpttoneoettwmMpmdymvwwnuenmewwamuabewgopuwgmwmeyoumewmmmhggm

oesa.metemaybo-soototto:mwatyouoanmwymmsponaa.¥ween?n'tdnmeoomtmrsmrdmoratntnrme$ma!
Onmte career common oe.govmtttteb).your ootmytew&bm:y.mawemmweemmestymt,nywmrotpsymemw.m

(www.
ttteootmoterk atesvratvertomt.ttywdonott!t'eyom‘mporeeondrns.yourrwytosomembymre£endyowwa@eanmey.mdpmpem
msybotsttenwl?tntehvth_sf`wanengtrem
memodterwgatmqtdrmnonts.¥eeme`ywemwmaneuormyrinweway. llyondonotlo'tcwanettcmey.youmeywatrtto'oenenauonrsy
ratarrnloetvtoaUywemmntottmdanmtmmy,youmaybeeltgthtemrmelegmwoaemmanmmrom mmpteQrantYoucsn
(rtrew.oo_m$rieoé.gav)trel#reb)." ort‘ryoonte'dm-your wmaoweybmemoadmummwmlwaoowdmtbnforwemdfeesw
omgmommadvnoaeammbaeenmbepatdbofomwmmtwademeshwm

oti`sw.`manysettlementor orett:ttraemewerdot$t
;Avlso_lt.nlrendemerrdado. Smmmwedmdesomaewmpuewwddrwmmdnmrdmwvwelmwabmnnmne

mwdédén.'
Trene$vD!ASDECALENDAMOdem:ésdeqwleennegumedaMnypapalaeega!esparapramtervnareq:tlestepcresdeoenceta
weyhaquuesemguemmpladdenwmunamounenenedatelofdnw w amendmeweew“
whetheth correctedqu prooese:reuceeoeolaoo)ta.£spos!b!e bayamformrdetloqttotmtedp userperasumspneetc.
encommfmnular£osdelamymes!nbzmeddnandeenwdasyrmaelaecoeesdecs§!omfaw,woqrteca,awhmla
mmde!e;eadewcnndedooentaoorteque£equedamesome.Sinopuaeapegertacnota msamsotdn,ptdaslsecmmrtodele

 

 
  
 

misdeme dowdeatbm$lnopreaentaetnaspueataaw)popwdeperder oasoperlrtmmlentnylaoottele
queerwmrddqdnwoyumesdnnteamwnn‘s
l'tey_otme _;eqws‘lotmga!aa£e mmbmmeemmswmwmmm&mmememmpemmamemldode
'. ,' _ __-Snepueeotmarsunehogedc,eepeselequaavnp!shmtbemeulqtospamomnar lesa!§§mt£osdetm
' ‘ j,".=_"_'.‘ f`__wgs!ese&t deems eneb:rtret'eetoe mwmw&wmmeldwmqé 'Leg'ei :Serviéee,'
time ` '~mw,mdoeewdomdadoloecureedacal!fam&.mmm)opmté?dosemmpgqg£§e.wporteod
emotamerlaewotesylcedbeldsexersos 'p'or

minds daaboged$bemea mattress pdrilezrs‘wirere'itsdmeno mg_r§vama_nsot_:_za
wemdwmwpmddnoe$tocwdmeedomwmdwamntewewemommwwwmm;emmeasuresmemaqu
pagarelgravsmendeteoortaentesdequelooortepuadadesedremtosso

 

 

 

 

 

'\'hename-endad;;t,tresaot-ttrewur_tts: Rlvetstdel‘tlet_or!oqountrottse newman ~
tammycsewonaerawtsest ¢’W’°°°-°-'~°"§tc 18 0 50 4 7
wmatns'_mt.nrvesae.cttszsm '

the nerne, addreee. end telephone number arnetanst attornHorpteintiH without ensuomey. ls;
(Enoiribre, ladeboddnyelnememde‘tetéfonodé!ebogedo mm,odeldmnandmmquemeenesbogedo ee):
Awd?an LBW_ Gr,nvp. PC; 780 E. OOLORADO 8LV_D ST`H FLCOR; FABADENA'. CA 91101: (628) 449-4844

§§ wm 1 3 2018 ;=“zs;;»;z,g,§,,, J- M§_rcial '{;3?”.,,3°,

Hmoo!ofse:vweo!mlsswnmms, use Frootof`§etvtosotswnmons MPO
(Farsp:uabadeentrsgadeedadtetldnusee_ltbnpuwio Froofof$ervtoeof$ummorts, (POS-otp)).

\

,
t

t

nortosrorttst>snsoussn'vsn. you are served
W" 1. [:t assemqu defendant
' ah l [. d
H€ah% />/ /1 /€0/@)?¢&0})

 

 

2 g aeutepewmsuedvndel'ttte&otttiousnmneof{speci)$$:

3. §§ onbeharror(spedm.~{mg&r FI`?UY)MUV?

 

 

 

 

F¢¥MWNWW.
W¢wd
953-fw LRW.M!, m

mean ocP 416.10 toorporauun) r_'jc commentaqu
CCF 418.20 (d€f\!!¥d ootpom§¢n) g CCP 416. 70 (0¢_!\$8|'98{88) i

E:] CCP41840(assodationorpartnarshxp) [: 00?416.80(chwd person)

E:] °1!\8!(896-'¢!6') §

4. E by personal de(!tvery on ¢'dete): ‘ -m t i
SUMMONS code crow WWM §

Case 5':18-0\/.-02175-AG-KK Document 1-1 .Filed,lO/lZ/l$ Page 3 of 26 Page |D #:8

10

\OOO\!O\Lh-I>~u)

10
11
12
13
14
15
16

l:/-\><ED

AZADMN LAW GROUP, PC
GEORGE S. AZADIAN (SBN 253342)
ANI AZADIAN (SBN 284007)
EDRIK MEHRABI (SBN 299120)

790 E. Colorado Blvd., 9th Floor
Pasadena, California 91101

Ph.: é626) 449-4944

Fax: ' 626) 628-1722

Ernail: George@azadianlawgroup.com

Artorneys for Plaintiffs,

ULE®

F CAL|FORN\A
SUPE§ICQSNC`€$%%TR?VERS|DE

MAR 13 2018

J. l\/larcial %

TIFFANY GRETLER, LAURA CARl\/IONA, SHELIA TAYLOR, SHALYSE KEMP,

and the Class

SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE CGUNTY OF RIVERSIDE

TIFFANY GRETLER, an individual on
behalf of herself and all others similarly
situated; LAURA CARMONA, an
individual on behalf of herself and all
others similarly situated; SHELIA
TAYLOR an individual on behalf of
herself and all others similarl situated;
SHALYSE KEMP an indivi ual on
behalf of herself and all others similarly
situated

Plaintiffs,
v.
KAISER FOUNDATION HEALTH
PLAN, INC., a corporation; and DOES 1
through 10 inclusive,

Defendants.

 

 

 

cAsE Nof R|C 18 0 5 0 4 7
CLASS AcTIoN

PLAINTIFFS’ CLASS ACTION
COMPLAINT FOR:

1. FAILURE TO P’AY OVERTIME
WAGES IN VIOLATION OF
CALIFORNIA LABOR CODE(§§
510, 1194, 1198, 1199 AND WA E
ORDER 4-2001

2. VIOLATION OF CALIFORNIA
LABOR CODE § 226.7 AND 512

AND WAGE 0 ER 4-2001 (MEAL'_

PERIo;os)

3. vloLATIoN oF CALIFORNIA
LABoR CoDE § 226.7 AND WAGE
oRDER 4~2001 (REST PERIoDs)

4. vroLATIoN or cALIFoRNIA
LABoR coDE § 226(a) (NON-
CoMPLrANT WAGE
sTATEMENTs)

5. vroLATIoN oF CALIFORNIA
BUSINESS AND PRoFEssIoNs
conn § 17200

JURY TRIAL DEMANDED BY
PLAINTIFFS ‘

 

 

PLAINTIFFS’ CLASS ACTION COMP_LAINT

/S»
w .'
8102 191 MVW §

Cqse 5_:18-CV.-02175-AG-KK Document 1-1 .Filed .10/12/18 Page 4 of 26 Page |D #:9

\DCC\IG\L/\~ldb->l\)'-‘

NNNI\JNNNNN»-¢)--\)~A)_a

 

Plaintiffs Tiffany Gretler, Laura Carmona, Shelia Taylor, and Shalyse Kemp
(together, “Plaintiffs”) allege as follows on knowledge as to their own acts/interactions,
and on information and belief as to all other matters:

JURISDICTION AND VENUE

1. This Court has personal jurisdiction over Defendant because it conducts
business in the State of California.

2. Under California Code of Civil Procedure section 395(a), venue is proper in
this County because Defendant does business in this County and the harm to Plaintiffs
occurred in this County. k

PARTIES

3.‘ Plaintiff Tiffany Gretler (“Plaintiff Gretler”) at all times relevant hereto,
was and is a resident of the State of California.

4. Plaintiff Laura Carmona (“Plaintiff Carmona”) at all times relevant hereto,
was and is a resident of the State of California.

5. Plaintiff Shelia Taylor (“Plaintiff Taylor”) at all times relevant hereto, was
and is a resident of the State of California.

6. Plaintiff Shalyse Kemp (“Plaintiff Kemp”) at all times relevant hereto, was
and is a resident of the State of California.

7. Plaintiffs are informed and believe that Defendant Kaiser Foundation
Health Plan, Inc. (“Defendant”) is a corporation organized and existing under the laws of
California, with its principal place of business located at 1 Kaiser Plaza, Oakland,
California.

8. The true names and capacities of the defendants named herein as Does 1
through 10, inclusive, whether individual, corporate, associate or otherwise, are unknown '
to Plaintiffs who therefore sues such defendants by fictitious names pursuant to
California Code of Civil Procedure section 474. Plaintiffs are informed and believe that
all of the Doe defendants are California residents Plaintiffs will amend this Complaint to

show such true names and capacities when they have been determined
_1-

 

 

PLAINTIFFS’ CLASS ACTION COlV[PLAINT '

Case 5:_18-cv-'O2175-AG-KK Document 1-1 Filed 10/12/18 Page 5 of 26 Page |D #:10

\COO\}O\LJI-PL:~>N>-‘

I\JNN!\JI\)NNNN)-\)-‘)-‘v-a)-¢)-¢>-¢»_a»-¢»_¢
OQ\]O\'~Jl-l>b~)l\)*-‘O\OOQ\lO\Lh-PWN*~‘O

 

9. Plaintiffs are informed and believe that at all times relevant herein, each
defendant designated, including Does 1 through 10, was the agent, managing agent,
principal, owner, partner, joint venture, representative, manager, servant, employee
and/or co-conspirator of each of the other defendants, and was at all times mentioned
herein acting within the course and scope of said agency and employment,‘ and that all
acts or omissions alleged herein were duly committed with the ratification, knowledge,
permission, encouragement, authorization and consent of each defendant designated
herein.

PLAINTIFFS’ FACTUAL ALLEGATIONS

10. Plaintiffs are current employees of Defendant and have the job title of
“National Timekeeping Coordinator” also sometimes referred to as “Time System
Coordinator”

11. Since approximately 2015, all Timekeeping Coordinators worked from a
centralized location at a call center in Corona, California.

12. Plaintiff Gretler started as a Timekeeping Coordinator in approximately
December of 2015 .

13. Plaintiff Carmona started as a Timekeeping Coordinator in approximately
August of 2017.

14. Plaintiff Taylor started as a Timekeeping Coordinator in approximately
April of 2016.

15 . Plaintiff Kemp started as a Timekeeping Coordinator in approximately July
of 2015.

16. Defendant misclassifled Plaintiffs and all other Timekeeping Coordinators
as exempt employees not entitled to overtime pay. `

17. Timekeeping Coordinators are not required to have any college degree
(neither Plaintiff Gretler nor Plaintiff Carmona have a college degree), professional

certificates or licenses, and they do not manage or supervise other employees

_2_

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

 

Case 5:_18-cv-_O2175-AG-KK Document 1-1 Filed 10/12/18 Page 6 of 26 Page |D #:11

-Jd~LIJI\)

\DOO\!O\L/\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

18. Plaintiffs and the other Timekeeping Coordinators were micromanaged
employees who do not spend the majority of their working time exercising discretion or
independent judgment in performing their duties

19. Plaintiffs and the other Timekeeping Coordinators engage in routine and
repetitive tasks that do not involve any significant time being spent on a comparison and
evaluation of possible courses of conduct and acting or making a decision after the
various possibilities have been considered

20. As detailed below, the job duties of Plaintiffs and the other Tirnekeeping
Coordinators consist mainly of: (l) answering a high Volume of calls and providing set
responses during their scheduled hours at work; _(2) repetitive data entry related to
processing standardized payroll forms; and (3) repetitive processing of pay period
adjustments

21. In total, Plaintiffs and other Timekeeping Coordinators work approximately
15 ~30 hours a week of overtime (hours in excess of eight (8) hours a day or forty (40)
hours a week) and are not compensated for overtime due to their misclassification as
exempt employees

22. In order to work from home, Defendant provides Plaintiffs and other
Timekeeping Coordinators with a laptop that is taken horne with the employee, and
brought back to work for their scheduled call center hours (the same computer is used at
work through a docking station at the call center).

23. With regard to answering a high volume of calls and generally providing
set responses, Plaintiffs and other Timekeeping Coordinators generally spend over 80~
90% of the hours they are scheduled to work at the Corona call center answering calls

24. Plaintir"fs and the other Timekeeping Coordinators, answer calls from
Defendant’s managers and the managers from Defendant’s affiliated/controlled
companies or organizations who are considered “timekeepers” or “approvers” of

employees’ timecards These managers include timekeepers or approvers from

_3_

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

 

Case 5:_18-cv-_O2175-AG-KK Document 1-1 |_:i|ed 10/12/18 Page 7 of 26 Page |D #:12

\DOQ\IO\U\-¥>~L)JN»-*

NNI\J!\)I\>NNN
oo\io\miswm~§§§’li`EC/»“EEE:S

 

Defendant, Kaiser Foundation Hospitals, Southern California Permanente Medical
Group, The Perrnanente Medical Group, Inc., and other affiliated Kaiser entities

25. Plaintiffs and the other Timekeeping Coordinators generally answer
approximately 400 or more calls a month (ranging from '20~40 calls a day). In addition,
Timekeeping Coordinators can also email their questions and Plaintiffs and the other
Tirnekeeping Coordinators largely respond with template email responses (5-10 emails a
day with similar questions that can be asked over the phone).

26. There is a thirty (3 0) second rest period between calls to finalize any notes
or send out a template email to the manager who called. Thereafter, Plaintiffs and the
other Timekeeping Coordinators are marked as “available” to receive another call.

27. If Plaintiffs or the other Timekeeping Coordinators are not ready for a call
they must electronically designate themselves as not ready for a call. In the event
Plaintiffs or the other Timekeeping Coordinators electronically designate themselves as
not ready for a call for any period other than their designated lunch time, a supervisor
will see why they are not ready.

28. Even the times when Plaintiffs and the other Timekeeping Coordinators are
permitted to have a meal is micromanaged by management in order to ensure they are
answering repetitive and routine calls

29. Defendant tracks how many seconds it takes Plaintiffs and the other
Timekeeping Coordinators to answer the phone (speed to answer) and track the number
of calls received and number of calls answered If a Timekeeping Coordinator is below
the average or quota set for the number of calls, they are reprimanded and face
termination v

30. Plaintiffs and the other Tirnekeeping Coordinators are required to be at
their desk at all times during their scheduled shiits. lf Plaintiffs are not on calls during
their scheduled hours for more than ten to fifteen (10-15) minutes, a manager will “ping”

the employee (through Skype) to determine why they are not on the phone.

_4_

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

 

Case 5:_18-cvj02175-AG-KK Document 1-1 Filed 10/12/18 Page 8 of 26 Page |D #:13

N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

\ooo\l'c\u\»t>-m

 

31. Calls will generally last for five (5) minutes and if a call lasts fifteen (15)
minutes, a manager will “ping” the employee to inquire why the call has not been
completed because the answers provided are generally Very routine and should not take
any significant amount of time to ascertain 4

32. A very large portion of the calls from managers are responded to with
simple, form responses either verbally or through template emails. For example, the
following are routine calls generally received by Plaintiffs and other Timekeeping

Coordinators that are responded to with standard responses either verbally or through

template emails:

Can you walk me through how to do a pay period adjustment?
Can you remove the HK6O error message?

How do I code holiday on a timecard?

I can’t clock in for work, I’m getting an error.

Can you reset my password?

My computer is frozen, what do I do?

Can you tell me how to review my time card?

How do l approve my employees’ timecards‘?

l sent a Form 3646 form yesterday. Do you know when it will be
processed‘?

j. ls an employee eligible for a shift differential if the employee is
scheduled for night shifts but works days?

=~':=»‘QQ r*>.@ .¢>.<> ge

33. When a manager/timekeeper has a question related to a specific employee
or an employee calls with a question (such as if they are eligible for a specific holiday),
Plaintiffs and other Timekeeping Coordinators enter the employee’s ID number and the
database called “My HR” directs them to the applicable collective bargaining agreement
and pay practice policy for the specific employee to obtain the answer. This function
does not require anything more than the use of skill in applying well-established
techniques, procedures and specific standards described in manuals or other sources that
Plaintiffs and other Timekeeping Coordinators are directed to for any specific employee

34. Plaintiffs and other Timekeeping Coordinators cannot make changes to

timecards without manager/timekeeper approval.

_5_

 

PLAIN'I`IFFS’ CLASS ACTION COMPLAINT

 

Case 5:_18-cvj02175-AG-KK Document 1-1 Filed 10/12/18 Page 9 of 26 Page |D #:14

{\)

\OOO\\O\Ll\-!db~)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

35. Plaintiffs are informed and believe that Defendant operates another call
center where non-exempt hourly employees (National Payroll Coordinators) provide a
similar function related to questions and issues pertaining to employees’ rate of pay or
whether the employee was underpaid or overpaid based on their rates of pay.

36. With regard to the repetitive data entry related to processing standardized
payroll forms (generally done during the thirty (3 0) minute period they are permitted to
be off the phone for lunch and from home after the employees’ scheduled call center
hours), Plaintiffs and other Timekeeping Coordinators would generally spend ten (10)
hours a week in addition to their scheduled ca11 center hours performing data entry. This
data entry is for Forms 3644 and 3646. On average, Plaintiffs and other Timekeeping
Coordinators complete the data entry for approximately 350 forms a month.

37. Form 3644 is a form completed by an employee who requests to view their
own time card. The employee fills out the form then the Timekeeping Coordinators view
the form on “Case Manager” (a program that is part of My HR)before entering the
information from the Form 3644 into “Mainframe” (the centralized time system used by
Defendant).

38. Form 3646 is a form used to add a new employee or if an employee
transfers This form is filled out by the newly hired or recently transferred employee’s
manager A manager/ timekeeper fills out the form then the Timekeeping Coordinators
view the form on “Case Manager” (a program that is part of My HR)before entering the
information from the Forrh 3646 into “Mainframe” (the centralized time system used by
Defendant).

39. Plaintiffs are informed and believe that Defendant utilizes non-exempt
hourly employee to conduct the similar data entry related to Form 3645 (a form used to
change a primary approver or adding an alternate approver).

40. With regard to the repetitive processing of pay period adjustments
(generally done during the thirty (3 0) minute period they are permitted to be off the

phone for lunch and from home after the employees’ scheduled ca11 center hours),
-6-

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

 

_ Case 5:18-cv-Q2175-AG-KK Document 1-1 F_i|ed 10/12/18 Page 10 of 26 Page |D #:15

\OOQ\]C\L!\A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Plaintiffs and other Timekeeping Coordinators generally spend another five (5) hours a
week in addition to their scheduled call center hours processing pay period adjustments
On average, Plaintiffs and other Timekeeping Coordinators process approximately 525
pay period adjustments a month.

41. A pay period adjustment is needed when a manager/timekeeper incorrectly
codes time (such as inputting overtime when it was not overtime) or when an employee
forgets to punch in or punch out. The pay period adjustment is submitted by the
manager/timekeeper through Mainf`rame. Plaintiffs and other Timekeeping Coordinators
merely see if the adjustment is positive (resulting in increased money to the employee).
If the adjustment is positive, Timekeeping Coordinators select approve and the
information is sent to Defendant’s payroll for processing If the adjustment is negative
(resulting in decreased money to the employee), Timekeeping Coordinators send a
template email to the manager/timekeeper to have a form authorization signed by the
employee, obtains the authorization once it is returned, and transmits the authorization to
payroll for processing

CLASS ACTION ALLEGATIONS

42. This class action is filed under the provisions of Code of` Civil Procedure
section 382, which provides that a class action may be brought when the question is one
of common interest to many persons, or when the number of persons is numerous and it
is impractical to bring them all before the court. This action is properly maintained as a
class action as set forth below.

43. Plaintiffs brings this action on behalf of themselves and all others similarly
situated in the “Class”, as follows:

All persons within California who worked for Defendant as in the

position of “National Timekeeping Coordinator,” “Time Systems

Coordinator,” or persons with similar titles and/or similar job duties at

-7-

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

 

\OCO\}C\Ul-bu)t\)»-‘

N\\JK\)NNNNN{\.))-‘»-))-l»-‘)-¢>-»»_a>_\»_»»_a
OQ\]O\(J\-PU~)N>-‘O\C¢O\IO\U!-LWN*-‘O

 

_ Case 5:1_8-cv-Q2175-AG-KK Document 1-1 F,i|ed 10/12/18 Page 11 of 26 Page |D #:16

any time on or after the date that is four (4) years prior to the filing of

this lawsuit

44. Plaintiffs reserve the right to amend the class definition to seekrecovery on
behalf of additional persons as warranted as facts are learned through further
investigation and discovery.

v45. Numerosity: Plaintiffs do not know the number of members in the
proposed class, but believe, based on Defendant’s number of Timekeeping Coordinators,
turnover of employees during the statutory period, and investigation of counsel, that the
number is approximately 150 employees, if not substantially higher. Thus, joinder of all
members of the Class is impractical due to the number of members and relatively small
value of each member’s claim.

46. Typicality: Plaintiffs’ claims are typical of the claims of each member of
the Class because Plaintiffs work and/or worked for Defendant as Timekeeping
Coordinators, were improperly classified as exempt employees, worked more than eight
(8) hours in a day and/or forty (40) hours in a week during their employment, did not
receive any overtime compensation, and did not receive meal and rest periods in
compliance with the requirements of California law.

47. Commonalig: The members of the Class share a well~defmed community
of interest regarding questions of law and fact, which predominate over questions that
may affect individual members of the Class These common questions of law and fact
include (but are not limited to):

(a) Whether Defendant can meet its burden of proving that it properly
classified Timekeeping Coordinators as exempt;

(b) Whether Defendant paid Plaintiffs and members of the Class for all
hours Defendant suffered and/or permitted them to work;

(c) Whether Defendant required Plaintiffs and members of the Class to
work over eight (8) hours per day and/or over forty (40) hours per week, and failed

to pay the legally required overtime compensation;
-3-

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

 

_ Case 5:1_8-cv-Q2175-AG-KK Document 1-1 F.i|ed 10/12/18 Page 12 of 26 Page |D #:17

 

1 (d) Whether Defendant required Plaintiffs and members of the Class to
2 work over twelve (12) hours per day and/or over forty (40) hours per week, and
3 failed to pay the legally required overtime compensation;
4 (e) Whether Defendant falsely informed Plaintiffs and members of the
5 _ Class that they were exempt employees not entitled to overtime compensation;
6 (f) Whether Defendant provided Plaintiffs and members of the Class
7 with laptops and remote access so that they could continue to work from home late
8 into the night or during the weekends;
9 (g) Whether Defendant and its management regularly witnessed
10 Plaintiffs and members of the Class leaving the office after much longer than eight
11 (8) hours of work;
12 (h) Whether Defendant knew or should have known that Plaintiffs and
13 members of the Class were entitled to receive certain wages for overtime
14 compensation;
15 (i) Whether Defendant failed to timely pay all wages due to Plaintiffs
16 and members of the Class during their employment;
17 (j) Whether Defendant engaged in unfair business practices in violation
18 of California Business & Professions Code sections 17200, e_t_s_e_<`:L;
19 (k) Whether Plaintiffs and the class are entitled to compensatory
20 damages pursuant to the California Labor Code; and
21 (l) The appropriate amount of damages, restitution, and/or monetary
22 penalties resulting from Defendant’s violations of California law.
23 48. Predominance: The questions that are common to all class members
24 predominate over any questions that are unique to individual class members because the
25 answers to these questions will determine Defendant’s liability to all class members and
26 any remaining individual questions with respect to amounts of relief may be resolved by
27 reference to Defendant’s payroll records or a damages phase of the case.
28
_9_

 

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

v Case 5:18-cv-Q2175-AG-KK Document 1-1 F,i|ed 1.0/12/18 Page 13 of 26 Page |D #:18

\DOQ\IO\V\-¢>

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27
28

 

49. Superiority: A class action is vastly superior to other available means for
the fair and efficient adjudication of class members’ claims Because this case involves
large numbers of employees, most, if not all, of whom have relatively small individual
claims, it would be beneficial to the parties and this Court to allow them to
simultaneously and efficiently prosecute their common claims in a single forum without
the unnecessary duplication of effort and expense that numerous individual actions would
entail. Additionally, because the monetary amounts due to many individual class
members are likely to be relatively small, it would make it difficult, if not impossible, for
individual class members to both seek and obtain relief. Moreover, a class action will
serve an important public interest by permitting class members to effectively pursue the
recovery of moneys owed to them. Further, a class action will prevent the potential for
inconsistent or contradictory judgments inherent in individual litigation t

50. Ascertainable Classes: The members of the Class can be easily ascertained
from Defendant’s payroll records and other records maintained by Defendant

51. Adeguacy Of Class Representatives: Plaintiffs will fairly and adequately
represent and protect the interests of the Class in that Plaintiffs have no interests
antagonistic to any member of the Class. There are no material conflicts between the
claims of Plaintiffs and the members of the Class that would make class certification
inappropriate

52. Adeguacy Of Class Counsel: Plaintiff`s have retained counsel experienced
in handling class action claims and wage & hour claims

FIRST CAUSE OF ACTION
FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF CALIFORNIA
LABOR CODE §§ 510, 1194(A), 1198, 1199 AND WAGE ORDER 4-2001
(BY PLAINTIFFS AND THE CLASS AGAINST DEFENDANT)

5 3. Plaintiffs incorporate by this reference all the preceding and subsequent

paragraphs

-10-

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

 

’ Case 5:18-cv-02175-AG-KK Document 1-1 Ei|ed 1,0/12/18 Page 14 of 26 Page |D #:19

1 54. At all relevant times, the California Industrial Wage Orders and California
2 Code of Regulations were in effect and binding on Defendant
3 55. Subdivision 3 of Wage Order 4-2001 provides that:
4 (A) Daily Overtime '~ General Provisions
5 (1) The following overtime provisions are applicable to employees 18 years
6 of age or over and to employees 16 or 17 years of age who are not
7 required by law to attend school and are not otherwise prohibited by law
8 from engaging in the subject work. Such employees shall not be
9 employed more than eight (8) hours in any workday or more than 40
10 hours in any workweek unless the employee receives one and one-half
11 (1 1/.)) times such employee’s regular rate of pay for all hours worked
12 over 40 hours in the workweek. Eight (8) hours of labor constitutes a
13 day’s work. Employment beyond eight (8) hours in any workday or
14 more than six (6) days in any workweek is permissible provided the
15 employee is compensated for such overtime at not less than:
16 (a) One and one-half (1 l/2) times the employee’s regular rate of pay
17 for all hours worked ln excess of eight (8) hours up to and
18 including twelve (12) hours in any workday, and for the first
19 eight (8) hours worked on the seventh (7"‘) consecutive day of
20 work in a workweek.; and
21 (b) Double the employee’s regular rate of pay for all hours worked in
22 excess of 12 hours in any workday and for all hours worked in
23 excess of eight (8) hours on the seventh (7"‘) consecutive day of
24 work in a workweek
25 (c) The overtime rate of compensation required to be paid to .a
26 nonexempt full-time salaried employee shall be computed by
27 using the employee’s regular hourly salary as one fortieth (1/40)
28 of the employee’s weekly salary.
_11_

 

 

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

_ Case 5:18-cv-02175-AG-KK Document 1-1 Ei|ed 1.0/12/18 Page 15 of 26 Page |D #:20

1 5 6. At all relevant times, Labor Code § 510 was in effect and binding on

2 Defendant The pertinent part of Labor Code § 510 provides that:

3 (a) Eight hours of labor constitutes a day’s work. Any work in excess of
4 eight hours in one workday and any work in excess of 40 hours in any
5 one workweek and the first eight hours worked on the seventh day of
6 work in any one workweek shall be compensated at the rate of no less
7 than one and one-half times the regular rate of pay for an employee
8 Any work in excess of 12 hours in one day shall be compensated at the
9 rate of no less than twice the regular rate of pay for an employee In

10 addition, any work in excess of eight hours on any seventh day of a

11 workweek shall be compensated at the rate of no less than twice the

12 regular rate of pay of an employee

13 57. At all relevant times, California Labor § 1194 was in effect and binding on

14 Defendant Labor Code § 1194 provides in relevant part:

15 (a) Notwithstanding any agreement to work for a lesser wage, any

16 employee receiving less than the legal minimum wage or the legal overtime
17 compensation applicable to the employee is entitled to recover in a civil

18 action the unpaid balance of the full amount of this minimum wage or

19 overtime compensation, including interest thereon, reasonable attorney’s,
20 and costs of suit.

21 58. At all relevant times, California Labor § 218.5 was in effect and binding on

22 Defendant Labor Code § 218.5 provides in relevant part:

 

23 k In any action brought for the nonpayment of wages, fringe benefits or
24 health and welfare or pension fund contributions the court shall award
25 reasonable attorney's fees and costs to the prevailing party if any party to
26 the action requests attorney's fees and costs upon the initiation of the
27 action.
28

_12-

 

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

_ Case 5:1_8-cv-02175-AG-KK Document 1-1 F_i|ed 10/12/18 Page 16 of 26 Page |D #:21

\GOQ\lG\Ul-id

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

5 9. At all relevant times, Plaintiffs and members of the Class were
misclassified as exempt employees

60. At all relevant times, Plaintiffs and members of the Class were subject to
the overtime provisions of the California Industrial Welfare Commission’s Wage Orders

61. Throughout their employment, Plaintiff`s and members of the Class
regularly and with Defendant’s knowledge worked more than eight (8) hours in working
day. Plaintiffs allege that they sometimes even worked more than 12 hours in a working
day. n

62. Plaintiffs allege that Defendant did not pay l 1/2 times the legal minimum
hourly wage rate for all the hours worked over eight (8) hours in a work day and/or 40

hours in a work week. Plaintiffs allege that Defendant did not pay two times the legal

: minimum hourly rate for all the hours worked over 12 hours in a work day.

63. During the relevant time period, Defendant intentionally and willfully
failed to pay for all hours Defendant suffered and/or permitted Plaintiffs and members of
the Class to work, including for overtime hours

64. Plai`n`tiffs and members of the Class allege that wages are due to them for
all hours worked during which they were not paid proper overtime wages pursuant
California Labor Code §§ 510 and 1194 and all applicable laws, rules, orders,
requirements and regulations _

65. Plaintiffs and members of the Class demand all applicable reimbursements
interest and penalties for her lost overtime wages Plaintiffs and members of the Class
further demand reasonable attorneys’ fees and costs of suit pursuant to California Labor

Code §§ 218.5, 1194, and any other applicable statute or regulation

_13_

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

 

_ Case 5:1_8-cv-02175-AG-KK Document 1-1 Ei|ed 10/12/18 Page 17 of 26 Page |D #:22

\QOO\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

SECOND CAUSE OF ACTION
VIOLATI()N OF CALIFORNIA LABOR CODE SEC'I`IONS 226.7, 512 AND
WAGE ORDER 4-2001 (MEAL PERIODS)
(BY PLA]NTIFFS AND THE CLASS AGAINST DEFENDANT)

66. Plaintiffs incorporate by this reference all preceding and subsequent
paragraphs

67. California Labor Code section 512(a) states (in relevant part): “An
employer may not employ an employee for a work period of more than five (5) hours per
day without providing the employee with a meal period of not less than 30 minutes
except that if the total work period per day of the employee is no more than six hours, the
meal period may bewaived by mutual consent of both the employer and employee.”

68. Section ll(A) of the applicable Industrial Welfare Commission Wage
Orders provides (in relevant part): “No employer shall employ any person for a work
period of more than five (5) hours without a meal period of` not less than 30 minutes
except that when a work period of not more than six (6) hours will complete the day’s
work the meal period may be waived by mutual consent of the employer and the
employee.”

69. California Labor Code section 226.7(b) provides: “lf an employer fails to
provide an employee a meal period or rest period in accordance with an applicable order
of the lndustrial Welfare Commission, the employer shall pay the employee one
additional hour of pay at the employee’s regular rate of compensation for each work day
that the meal or rest period is not provided.”

70. Defendant worked Plaintiffs and members of the Class more than five (5)
hours per day without an off-duty, timely, and/or uninterrupted 30-minute meal period as
required by California Labor Code section 512 and section ll of the applicable lndustrial
Welfare Commission Wage Order.

71. Plaintiffs and members of the Class demand all applicable reimbursements

interest, and penalties
_14-

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

 

` Case 5:18-cv-02175-AG-KK Document 1-1 Ei|ed 1_0/12/18 Page 18 of 26 Page |D #:23

\OOQ\]O\LI\-$db)l\)*-‘

N!\)NNN!\)NNI\)»-‘)-l»-*»-\)-ly_a

THIRD CAUSE OF ACTION
VIOLATION OF CALIFORNIA LABOR CODE § 226.7 AND WAGE ORDER 4-
2001 (REST PERIODS)
(BY PLA]NTIFFS AND THE CLASS AGAINST DEFENDANT)

72. Plaintiffs incorporate by this reference all preceding and subsequent
paragraphs

73. At all relevant times, California Labor Code section 226.7 provides that no
employer shall require an employee to work during any rest period mandated by an
applicable order of the California Industrial Welfare Commission.

74. At all relevant times, the applicable Wage Order provides that “[e]very
employer shall authorize and permit all employees to take rest periods, which insofar as
practicable shall be in the middle of each work period” and that the “rest period time shall
be based on the total hours worked daily at the rate of ten (10) minutes net rest time per
four (4) hours or major fraction thereof unless the total daily work time is less than three
and one-half (3 1/2) hours.”

75. During the relevant time period, Defendant required Plaintiffs and members
of the Class to work four (4) or more hours without authorizing or permitting a ten (10)
minute rest period per each four (4) hour period worked

76. During the relevant time period, Defendant willfully required Plaintiffs and
members of the Class to work during rest periods and failed to pay the full rest period
premium for work performed during rest periods

77. During the relevant time period, Defendant failed to pay Plaintiffs and
members of the Class the full rest period premium due pursuant to California Labor Code
section 226.7. Defendant’s conduct violates applicable Wage Orders and California
Labor Code section 226.7.

78. Pursuant to the applicable Industrial Welfare Commission Wage Order and

California Labor Code section 226.7(b), Plaintiffs and members of the Class are entitled

_15,

 

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

 

` Cas_e 5:18-cv-02175-AG-KK Document 1-1 Fj|ed 10/12/18 Page 19 of 26 Page |D #:24

 

1 to recover from Defendant one additional hour of pay at the employee’s regularly hourly

2 rate of compensation for each work day that the rest period was not provided

3 79. Plaintiffs and members of the Class demand all applicable reimbursements

4 interest, and penalties

5 FOURTH CAUSE OF ACTION

6 VlOLATION OF CALIFORNIA LABOR CODE § 226(a)

7 (NON-COMPLIANT WAGE STATEMENTS)

8 (BY PLAINTIFF AND ALL CLASS AGAINST DEFENDANT)

9 80. Plaintiffs incorporate by this reference all preceding and subsequent
10 paragraphs
11 81. At all material times set forth herein, California Labor Code section 226(a)
12 provides that every employer shall furnish each of his employees an accurate itemized
13 statement in writing showing (1) gross wages earned, (2) total hours worked by the
14_ employee, (3) the number of piece-rate units earned and any applicable piece rate if the
15 employee is paid on a piece-rate basis (4) all deductions provided that all deductions
16 made on written orders of the employee may be aggregated and shown as one item, (5)
17 net wages earned, (6) the inclusive dates of the period for which the employee is paid, (7)
18 the name of the employee and his or her social security number, (8) the name and address
19 of the legal entity that is the employer, and (9) all applicable hourly rates in effect during
20 the pay period and the corresponding number of hours worked at each hourly rate by the
21 employee
22 82. Due to their misclassification as an exempt employee, Defendant
23 intentionally and willfully failed to provide Plaintiffs and members of the Class with
24 complete and accurate wage statements The deficiencies include, but are not limited to:
25 the failure to include total hours worked by the employee
25 83. As a result, Plaintiffs and members of the Class have suffered injury and
27 damage to their statutory-protected rights
28

_16_

 

 

 

PLAINTIFFS’ CLASS ACTION COMPLAINT

v Case 5:1_8-cv-02175-AG-KK Document 1-1 ' F_i|ed 1,0/12/18 Page 20 of 26 Page |D #:25

\DOO\]C\L}I-PL)J(\.))-

NNNNNN!\JN{\.))-\)-‘)-‘»-¢»-a)-
oo\io\m.s>ww~@\ooo\ioxm.;>o“a§:;

84. Plaintiffs and members of the Class demand damages under California
Labor Code section 226 of an aggregate penalty not exceeding four thousand dollars per
employee
FIFTH CAUSE OF ACTION
VIOLATI(lN OF CALIFORNIA BUSINESS & PROFESSIONS CODE § 17200
(PLAINTIFF AND ALL CLASS AGAINST DEFENDANT)
85 . Plaintiffs incorporate by this reference all preceding and subsequent
paragraphs
86. Business and Professions Code § 17200, et seq. (“UCL”), defines unfair
competition to include any “unfair,” “unlawful,” or “fraudulent” business practice 7
87. At all times relevant herein the UCL was in full force and effect and
binding on Defendant
88. The actions alleged herein by Defendant were “unlawful” under the UCL
based on the violations of each of the statutes and regulations alleged herein.
Defendant’.s conduct, as alleged herein, has been, and continues to be, unfair, unlawful
and harmful to Plaintiffs, members of the Class the general public, and to Defendant’s
competitors
89. Plaintiffs and members of the Class have been personally injured by
Defendant’s unlawful business acts and practices as alleged herein, including, but not

necessarily limited to, the loss of money and/or property.

90. Pursuant to California Business & Prof`essions Code sections 17200, gt§e_tL,
Plaintiff`s and members of the Class are entitled to restitution of the wages withheld and
retained by Defendant, an injunction requiring Defendant to appropriate classify the Class
as non-exempt employees and an injunction requiring Defendant to pay all outstanding
wages due to Plaintiffs and class members

JURY TRIAL DEMANDED

91. Plaintiffs demand a jury trial.

-17_

 

 

PLAIN'I`IFFS’ CLASS ACTION COMPLAINT

 

, §§as,e 5:18,-cv-02175-AG-KK Document 1-1 F_i|ed 10/12/18 Page 21 of 26 Page |D #:26

 

 

 

1 PRAYER ron RELIEF
2 92. WHEREFORE, Plaintiffs respectfully requests the Court grant Plaintiffs
3 and the members of the Class the following relief against Defendant:
4 (a) For an order certifying each of the €lass under California Code of
5 Civil Procedure section 382;
6 1 (b) For appointment of Plaintif`fs as representatives of the Class;
7 (c) For general economic and non-economic damages according to
8 proof;
9 (d) For special damages according to proof;
10 (e) _For prejudgment interest pursuant to California Civil Code section
11 3287 and/or California Civil Code section 3288 and/or any other provision
12 of law providing for prejudgment interest;
13 (f) For attorneys’ fees where allowed by law;
14 (g) For costs of suit incurred herein; and
15 (h) For such other and further relief as this Court deems just and proper.
1 6
17 Dated: March 13, 2018 Respectfully submitted,
18 AZADIAN LAW GROUP, PC
20 _
21 By¢ ‘
George S. Azadian
22 Attorneys for Plaintiffs,
TIFFANY GRETLER, LAURA CARMONA,
23 sHELIA TAYLoR, sHALYsE KEMP, and
the Proposed Class
24
25
26
27
28
- 1 8- y
PLAINTIFFS’ CLASS ACTION COMPLAINT

 

Qase 5;153-cv-02175-,41G-KKt Docu"r.nen_`t 1-1 |,=i|eo| 10/12/18' Page 22_,'01,,266' Page lD #:2_7

 
    

»

 

  
 
  
    

 

iii

".?3..5§,3_.
’rfngs§ C_A 9_2'_2§2__

 

77

 

17

l

§ 11111'132018:
101 f 0',11\/1@161@1

 

 

 

Pmiurii=F/Pannousa Tiffany-Gr tie

r» 1 e~‘.»‘!\.,~

 

DEFENDANT/Rsspouoaur» Kaiser Foundatt

1

 

 

 

4

ga

 

 

 

 

 

 

. i

 

 

 

 

Pa§a:t of_*l
=LQH\HU§{_!_`\:' 15 ' '

 

 

 

1:1
621
§§

C€\Se 5:18-cv-02175-AG-KK Document 1-1 Ei|ed 10/12/18 Page‘_Z$ of 26 Page |D #:28

. .,..Wm 1

 

     
  
   
 

 

rxi

§_ZZ\
790§£. 661
Pasadena, C`a!i

 

 

 

 

 

 

‘E\‘.' T 9 TTG NEY , 8
ATTQR\ GRP)\RTY V_l 111 UTBA 2133 flaw Sf§r;l n gi:;Hb SE_N )"2-99 1203

~~1 »11111121:1121;

 

 

 

'.`BRAN`<:R NAlsl_é: Rl

    

 

QASE NAME:

‘_ Tszany Gretiel: et; al. .,v-. Ka`i_sér 176qu

  

__ crm-610
'1F°8<9°1;1';1.$1'9'111 '

 

CN|L CASE CGVER S_HEET.

~j___ unlimlc3d Liml;'é;d
' ' (Amounf
demanded is

  

.‘ m
exceeds $;25, 000)

§ z
\

 

isom mp[_ex Case Deslgnatmn

m Jbind_er

 
     
   

"":unter

CA§E NUME_E

Rm1805047

 

1616
'5;=.'111,~;

 

 

 

 

325 660 op 513 .7

 

  

 

Auto T6rt
. A`u_l6 (2-2)

 

 

 

 

 

 

 

0111`61' cdlléd166's (09)'
uranrce coverage (18)

 

 

 
 

 
    
    
   

'.{:1 Ammusrma<le regurau¢n (63)
Cons!ruct\on défec! (10)

  
  

 

 

 

 

 

 

UCUO S;;

   

oth

 

p , 16111'6_ a'c`t_16n 61 bfécéédl` ng '
¢ Unless this ls a c'o‘lle61`16ns case¢un_der mile 3 -.74`1) <)_r a 66mplex

ver sheet m addition to any 66\161"~ 566

" pired by fo_cal courf.rule

  

 
     
 

hfornia Ru`lfes_ ofC6urf; .ygu mu_s_t serve 'a;. 66pyl of.li_hi,s 66ver sheet oh all

case fhis. cgver shee} wl|| be: useg% for statlstlcal purposes any

   

 

 

12,u1o
F A t 616 Manda Uzs§: CairRu»asofC/z:un‘ rule §0~3,~220,‘ 3400-3 `403` 740:
eggde C?o\mél 01 Cmmca c-lv"~" CASE G®VE~R SHEET Calj Smndardsot\ludldamdm§:¥lé{§;zsgge
, .

CM'OW [Rev Ju!y' 1; 2QO7]

 

 

 

Page |D #:2,9J

0

    

CM'»’O!! O.

 

 

 

 

- Hiz

EXAMPLE$ " ; ..G}..x".‘-_m§é“.,.(c,,.r. '
0 V‘*" . oll'. a\, ~

.. .~. l -~¢ 940-ay '}

s e¢~p
9 991:1§1;191
491 1§1"4§! §
” has " " §,H`én§.‘§

 

 

 

1999(1:1;1'“92':~ . .

'¢»

 

 

Case 5:18-cv-02175-AG-KK Document l-l Ei|ed 10/12/18 Page 25 of 26 Page lD #:30

SUPER|OR COURT OF CAl_lFORNlA, COUNTY OF RlVERSiDE
4050 Nlain Street
Riverside, CA 92501

www.riverside.courts.ca.gov '
A§:’i€?».l

NOT|CE OF ASS|GNMENT TO DEPARTMENT
AND CASE MANAGEMENT CONFERENCE (CRC 3.722) §
so
r.\:>
GRETLER VS KAiSER FOUND/ *"“
§§
55
CASE NO. RIC1805047 §
5

This case is assigned to the Honorable .ludge Craig G. Rlemer in Department 05 for all purposes

The Case Management Conference is scheduled for 05/21/18 at 8:30 in Department 05.

Department 5 are located at 4050 l\/lain St, Riverside, CA 92501.

The plaintiff/cross complainant shall serve a copy of this notice on all defendants/cross-defendants who

are named or added to the complaint and Hle proof of service.

Any disqualifcation pursuant to CCP section 170.6 shall be iled in accordance with that section

Requests for accommodations can be made by submitting Judicial Council form lVlC-410 no fewer than
t` ve court days before the hearing. See Caiifornia Rules of Court, rule 1.100.

CERTIFICATE OF lVlA|L|NG

l certify that l am currently employed by the Superior Court of California, County of Riverside and that l
am not a party to this action or proceeding in my capacity, l am familiar with the practices and
procedures used in connection with the mailing of correspondence Such correspondence is deposited
in the outgoing mail of the Superior Court. Outgoing mail is delivered to and mailed by the Unrted States
Postal Service, postage prepaid, the same day in the ordinary course of business l certify that l served
a copy of the foregoing NOT|CE on this date, by depositing said copy as stated above.

Court Executive Offlcer/Cierl<

C>l,liiit@,st@/

Date: 03/19/18
JOANNA lU,ARClAL Deputy“Q/ Clerk

ccadcc
12111/14

“"a'@&&'-B§llS-cv-U175-AG-KK Documentl-l Filed 10/12/18 Page 26 of 26 Page~lD#:Sl

Notice 'CCADCC‘ has been printed for the following Attorneys/E`irms
or Parties for Case Numloer RICl805047 on 3/19/18:

AZADIAN LAW GROUP PC
790 E COLORADO BLVD
9TH FLOOR

PASADENA, CA 91101

